Wood, J., (after stating the facts). Appellant contends that the testimony fails to establish the venue, and that the court erred in admitting the testimony of Mrs. Chandler as to what her husband said to her. 1. Venue, in a criminal case, may be proved by circumstances, and it need only be proved by a preponderance of the testimony. Nicholls v. State, 102 Ark. 266-271, and cases there cited. The deputy “lived at Tyronza, Arkansas.” The court and jury were warranted in taking judicial knowledge that Tyronza was located in Poinsett County. If Tyronza had been a county, township, river or lake, witness would hardly have testified that he lived at Tyronza. The court and jury were warranted in taking judicial notice that Tyronza was a town situated in Poinsett County, Arkansas, and that a mile and a half south of this town was within the limits of Poinsett County. In St. Louis, Iron Mountain & Southern Ry. Co. v. Weatherby, 93 Ark. 269, the proof showed that the injury occurred within a hundred yards of Blanton. We held this sufficient to warrant a jury in finding that the injury occurred in Crittenden County; and in Bell v. State, 93 Ark. 600, the evidence shows that the sale was made in Jenny Lind. We held this sufficient to establish the venue in the Greenwood District of Sebastian County. See, also, Wilder v. State, 29 Ark. 293; Forehand v. State, 53 Ark. 46; St. Louis, I. M. & S. Ry. Co. v. Magness, 68 Ark. 289; Lyman v. State, 90 Ark. 596. 2. The court did not err in admitting the testimony of Mrs. Chandler. There was testimony to warrant the jury in finding that Chandler had the opportunity of seeing and knowing who shot him. The jury were warranted, therefore, in finding that his declaration ivas not a mere matter of opinion on his part, but the statement of a fact, and a sufficient foundation was laid to make this testimony competent as a dying declaration. Scoggin v. State, 109 Ark. 510. Affirmed.